DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasturkar (US20150033084) in view of Gopalan (US20100027432).
As to claim 1, Sasturkar teaches a computer-implemented method comprising: identifying an anomaly of a network application metric (¶0023 anomalies in  applications; application include metrics; ¶0170 identifies anomalies; ¶0221 anomaly on system metrics of an app) indicating a particular type of user action performed by users in connection with a network application; (¶0004 behaviors of devices or applications; ¶0045 anomalies (associated with) user behavior; ¶0069 anomalous performances (associated with) webapp) identifying a plurality of dimension elements that contributed to the anomaly of the network application metric, (¶0023 anomalies in  applications; application include metrics; ¶0025 identifying root causes of the anomalies; ¶0065 one or more causes) the plurality of dimension elements comprising actions other than the particular type of user action that led to the anomaly of the network application metric; (¶0023 anomalies in  applications; application include metrics; ¶0025 identifying root causes of the anomalies; ¶0065 one or more causes, anomalies in a network; anomalous performances in system failures, node failures) and updating a portion of an interactive display associated with the network application (¶0050 generates for display of anomalous performances; updates the display visualization; ¶0069 anomalous performances of webapp; ¶0138 anomalous performance, application) to include a display of the generated audience segments indicating users that contributed to the identified anomaly of the network application metric. (¶0023 anomalies in  applications; application include metrics; ¶0026 generates map (identifying) root cause of failure; failure (associated with) anomalous performance; ¶0048 display animated and interactive visual representations of, anomaly).
Although Sasturkar teaches the method recited above, wherein Sasturkar fails to expressly teach generating audience segments for combinations of a top threshold number of the identified dimension elements that contributed to the anomaly of the network application metric.
Gopalan, however discloses, generating audience segments for combinations of a top threshold number of the identified dimension elements that contributed to the anomaly of the network application metric; (¶0119 maximum score anomalous activity on applications; ¶0126 calculated scores, top entities contributing to the anomalous activity; ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for an algorithm to predict to identify outliers in network traffic. (See Gopalan para 031/090)
As to claim 2, the combination of Sasturkar and Gopalan teach the method recited in claim1, wherein Sasturkar further teaches the computer-implemented method as recited in claim 1, wherein identifying the anomaly of the network application metric comprises: identifying, from analytics data associated with the network application, (¶0023 anomalies in applications; application include metrics; ¶0170 identifies  anomalies; ¶0221 anomaly on system metrics of an app) a range associated with the particular type of user action that indicates how the network application metric is expected to perform relative to the particular type of user action during a period of time; (¶0039 threshold, baseline levels, normal limits (range); ¶0045  identifying anomaly  data; (determine) values exceed threshold; ¶0052 anomaly  data performance metrics) and identifying a value of the network application metric that exists outside the identified range. (¶0055 anomalous performance of  first resources exceed a predetermined threshold; within a predetermined time period; ¶0056 anomalies exceed the predetermined threshold).
As to claim 3, the combination of Sasturkar and Gopalan teach the method recited in claim1, wherein Sasturkar further teaches The computer-implemented method as recited in claim 1, further comprising determining a statistical significance score for each of the plurality of dimension elements that contributed to the anomaly of the network application metric. (¶0025  identifying root causes of the anomalies allows for ranking of detected anomalies or anomaly clusters; ¶0170 calculated importance score, anomalies). 
As to claim 4, the combination of Sasturkar and Gopalan teach the method recited in claim 3, wherein Sasturkar further teaches The computer-implemented method as recited in claim 3, further comprising normalizing the statistical significance score for each of the plurality of dimension elements. (¶0037 normal operating range, referred to as baseline; ¶0046 ranks detected anomalies corresponding baseline values based on  attributes).
As to claim 5, the combination of Sasturkar and Gopalan teach the method recited in claim 4, wherein Gopalan further teaches The computer-implemented method as recited in claim 4, further comprising generating the combinations of the top threshold number of the identified dimension elements that contributed to the anomaly of the network application metric based on the normalized statistical significance scores. (¶0119 maximum score anomalous activity on applications; ¶0126 scores, entities contributing to the anomalous activity; ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for capturing past trend variations. (See Gopalan para 0089)
As to claim 6, the combination of Sasturkar and Gopalan teach the method recited in claim 5, wherein Gopalan further teaches the computer-implemented method as recited in claim 5, wherein generating the combinations of the top threshold number of the identified dimension elements that contributed to the anomaly of the network application metric based on the normalized statistical significance scores (¶0119 maximum score anomalous activity on applications; ¶0126 scores, entities contributing to the anomalous activity; ¶0137 threshold, value, generated) comprises: identifying dimension elements in the plurality of dimension elements with normalized statistical significance scores that are within a top threshold number of normalized statistical significance scores (¶0068 utilizing thresholds for identifying anomalous behavior; ¶0073 outlier  exceeds a threshold number; ¶0126 report shows, entities contributing to the anomalous activity are determined); and generating unique, non-singular combinations of the identified dimension elements with normalized statistical significance scores that are within the top threshold number of normalized statistical significance scores. (¶0119 maximum score anomalous activity on applications; ¶0075 statistically normal range ¶0126 scores, entities contributing to the anomalous activity; ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with normal threshold tolerances and anomaly contributors. One of ordinary skill in the art would be motivated to allow for reducing the number of events. (See Gopalan para 0077) 
As to claim 7, the combination of Sasturkar and Gopalan teach the method recited in claim 6, wherein Gopalan further teaches The computer-implemented method as recited in claim 6, wherein generating the audience segments for combinations of the top threshold number of the identified dimension elements that contributed to the anomaly of the network application metric comprises identifying users who performed the actions represented by each unique, non- singular combination of the identified dimension elements with normalized statistical significance scores that are within the top threshold number of normalized statistical significance scores. (¶0119 maximum score anomalous activity on applications; ¶0126 scores, entities contributing to the anomalous activity; ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with normal threshold tolerances and anomaly contributors. One of ordinary skill in the art would be motivated to allow for  user interface to include a problem summary portion wherein user can view make decisions with respect to detected anomalies. (See Gopalan para 0127) 
As to claim 8, the combination of Sasturkar and Gopalan teach the method recited in claim 7, wherein Sasturkar further teaches The computer implemented method as recited in claim 7, further comprising ranking the generated audience segments to identify an audience of users who performed the actions that contributed most significantly to the anomaly of the network application metric. (¶0025 identifying root causes of the anomalies allows for ranking of detected anomalies or anomaly clusters).
As to claim 9, Sasturkar teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor, (¶0143 non-transitory computer readable storage medium storing instructions executable by a processor to perform any of the methods) cause a computing device to: identify an anomaly of a network application metric indicating a particular type of user action performed by users in connection with a network application; (¶0004 behaviors of devices or applications; ¶0023 anomalies in  applications; application include metrics; ¶0170 identifies  anomalies; ¶0221 anomaly on system metrics of an app) identify a plurality of dimension elements that contributed to the anomaly of the network application metric, the plurality of dimension elements comprising actions other than the particular type of user action that led to the anomaly of the network application metric; (¶0023 anomalies in  applications; application include metrics; ¶0025 identifying root causes of the anomalies; ¶0065 one or more causes; anomalies in a network; anomalous performances in system failures, node failures;¶0170 identifies  anomalies; ¶0221 anomaly on system metrics of an app) and update a portion of an interactive display associated with the network application (¶0050 generates for display of anomalous performances; updates the display visualization; ¶0069 anomalous performances of webapp; ¶0138 anomalous performance, application) to include a display of the generated audience segments. (¶0023 anomalies in  applications; application include metrics; ¶0026 generates map (identifying) root cause of failure; failure (associated with) anomalous performance; ¶0048 display animated and interactive visual representations of, anomaly).
Although Sasturkar teaches the method recited above, wherein Sasturkar fails to expressly teach generate unique, non-singular combinations of a top threshold number of the identified dimension elements that contributed to the anomaly of the network application metric.
Gopalan, however discloses, generate unique, non-singular combinations of a top threshold number of the identified dimension elements that contributed to the anomaly of the network application metric; (¶0119 maximum score anomalous activity on applications; ¶0126 calculated scores, top entities contributing to the anomalous activity; ¶0137 threshold, value, generated) generate an audience segment for each of the unique, non-singular combinations of the top threshold number of the identified dimension elements; (¶0119 maximum score anomalous activity on applications; ¶0126 calculated scores, top entities contributing to the anomalous activity; ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for a system to monitor  application performance and threshold  tolerances.  (See Gopalan para 084/134)
As to claim 10, the combination of Sasturkar and Gopalan teach the medium recited in claim 9, wherein Sasturkar further teaches The non-transitory computer-readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determining a statistical significance score for each of the plurality of dimension elements that contributed to the anomaly of the network application metric; and normalizing the statistical significance score for each of the plurality of dimension elements. (¶0025 identifying root causes of the anomalies allows for ranking of detected anomalies or anomaly clusters; ¶0170 calculated importance score, anomalies).
As to claim 11, the combination of Sasturkar and Gopalan teach the medium recited in claim 10, wherein Gopalan further teaches The non-transitory computer-readable storage medium as recited in claim 10, further comprising instruction that, when executed by the at least one processor, cause the computing device to generate the unique, non-singular combination of the top threshold number of the identified dimension element that contributed to the anomaly of the network application metric (¶0119 maximum score anomalous activity on applications; ¶0126 scores, entities contributing to the anomalous activity; ¶0137 threshold, value, generated) by: identifying dimension elements in the plurality of dimension elements with normalized statistical significance scores that are within a top threshold number of normalized statistical significance score; ( ¶0073 determines  outlier exceeds a threshold number; ¶0121 identify the network entities that changes during the outlier; contribution of each entity (entities),  impact score) and generating the unique, non-singular combinations of the identified dimension elements with normalized statistical significance scores that are within the top threshold number of normalized statistical significance scores. (¶¶0119 maximum score anomalous activity on applications; ¶0126 scores, entities contributing to the anomalous activity; ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for compare current data to historical data. (See Gopalan para 0065)
As to claim 12, the combination of Sasturkar and Gopalan teach the medium recited in claim 11, wherein Gopalan further teaches The non-transitory computer-readable storage medium as recited in claim 11, further comprising instruction that, when executed by the at least one processor, cause the computing device to generate an audience segment for each of the unique, non-singular combinations of the top threshold number of the identified dimension elements by identifying users who performed the actions represented by each unique, non-singular combination of the identified dimension elements with normalized statistical significance scores that are within the top threshold number of normalized statistical significance scores.  (¶0073 determines  outlier exceeds a threshold number ¶0121 identify the network entities that changes during the outlier (and) contribution of each entity (entities); ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for utilizing a prediction model to forecast events associated with outliers and/or anomalies. (See Gopalan para 0089)
As to claim 13, the combination of Sasturkar and Gopalan teach the method recited in claim 12, wherein Sasturkar further teaches The non-transitory computer-readable storage medium as recited in claim 12, further comprising instruction that, when executed by the at least one processor, cause the computing device to rank the generated audience segments to identify an audience of users who performed the actions that contributed most significantly to the anomaly of the network application metric. (¶0025 ranking of detected anomalies; ¶0046 ranks detected anomalies based on different attributes of the anomalous performances).
As to claim 14, the combination of Sasturkar and Gopalan teach the method recited in claim 13, wherein Gopalan further teaches The non-transitory computer-readable storage medium as recited in claim 13, further comprising instruction that, when executed by the at least one processor, cause the computing device to rank the generated audience segments by: determining a user audience size associated with each audience segment; (¶0026 ranking entities; ¶0039 calculate outlier values; ¶0103 values, size; ¶0119 segment  (associated with) anomaly; ¶0126 scores, entities contributing to the anomalous activity) identifying a percentage contribution associated with each audience segment based on the normalized statistical significance scores of the associated dimension elements that represents how each audience segment contributed to the anomaly of the network application metric; (¶0113 percentage, normal bounds; ¶0128 percentage values (associated with) anomalous event; ¶0130 percentage, values of entity impact (associated with) anomalous event) calculating weighted confidence scores for the audience segments based on the user audience size and the percentage contribution; and ordering the audience segments based on the weighted confidence scores. (¶0119 score is calculated include  segments; calculates  scores for  entities; ¶0126 scores, entities contributing to the anomalous activity).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for creating user profiles associated with anomalous events. (See Gopalan para 0069)
As to claim 15, the combination of Sasturkar and Gopalan teach the method recited in claim 14, wherein Sasturkar further teaches The non-transitory computer-readable storage medium as recited in claim 14, further comprising instruction that, when executed by the at least one processor, cause the computing device to update the portion of an interactive display associated with the network application to include the display of the generated audience segments comprises updating the portion of the interactive display to include a top number of the ordered one or more audience segments. (¶0048 display animated and interactive visual representations of, anomaly; ¶0050 updates the display visualization, of anomalous performances).
As to claim 16, the combination of Sasturkar and Gopalan teach the method recited in claim 15, wherein Sasturkar further teaches The non-transitory computer-readable storage medium as recited in claim 15, further comprising instruction that, when executed by the at least one processor, cause the computing device to: receive a user selection of one of the top number of ordered one or more audience segments from within the portion of the interactive display; and configure an audience segment report based on the selected audience segment that identifies the audience of users associated with the selected audience segment. (¶0146 receive information; ¶0181 selection of an anomaly count,  reporting  scoring of the anomaly; ¶0241 input devices allow user interaction; user interface; ¶0180 reporting scoring of the anomaly includes specifying a count of detected anomalies in an anomaly cluster that compromised the respective resources).
As to claim 17, Sasturkar teaches A system comprising: at least one computer memory device comprising analytics data associated with a website; (¶0038 performance metrics , statistical analysis on the raw data; ¶0066 web application; ¶0143 system including memory, one or more processors; ¶0221 system metrics of an app) and one or more servers (¶0034 including  server, server farm) configured to cause the system to: identify an anomaly of the analytics data indicating a particular type of user action performed by users (¶0004 behaviors of devices or applications; ¶0022 historical, performance metrics, data; ¶0045 anomalies (associated with) user behavior; ¶0170 identifies anomalies) in connection with the website; (¶0069 webapp;  ¶0170 identifies anomalies; ¶0221 anomaly on system metrics of an app) identifying a plurality of dimension elements that contributed to the anomaly of the network application metric, (¶0023 anomalies in  applications; application include metrics; ¶0025 identifying root causes of the anomalies; ¶0065 one or more causes) the plurality of dimension elements comprising actions other than the particular type of user action that led to the anomaly of the network application metric; (¶0023 anomalies in  applications; application include metrics; ¶0025 identifying root causes of the anomalies; ¶0065 one or more causes anomalies in a network; anomalous performances in system failures, node failures) and updating a portion of an interactive display associated with the network application (¶0050 generates for display of anomalous performances; updates the display visualization; ¶0069 anomalous performances of webapp; ¶0138 anomalous performance, application) to include a display of the generated audience segments indicating users that contributed to the identified anomaly of the network application metric. (¶0023 anomalies in  applications; application include metrics; ¶0026 generates map (identifying) root cause of failure; failure (associated with) anomalous performance; ¶0048 display animated and interactive visual representations of, anomaly).
Although Sasturkar teaches the method recited above, wherein Sasturkar fails to expressly teach generate an audience segment for each of the unique, non-singular combinations of the top threshold number of the identified dimension elements.
Gopalan, however discloses, generate an audience segment for each of the unique, non-singular combinations of the top threshold number of the identified dimension elements; (¶0119 maximum score anomalous activity on applications; ¶0126 scores, entities contributing to the anomalous activity; ¶0137 threshold, value, generated).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for generating user profiles based on user behavior. (See Gopalan para 0069)
As to claim 18, the combination of Sasturkar and Gopalan teach the system recited in claim 17, wherein Sasturkar further teaches The system as recited in claim 17, wherein the one or servers are further configured to cause the system to identify the plurality of dimension elements that contributed to the anomaly of the analytics data associated with the website (¶0023 anomalies in  applications; application include metrics; ¶0025 identifying root causes of the anomalies; ¶0069 anomalous performances of webapp) in response to a detected user selection of a visual representation of the anomaly from a trend associated with analytics data specific to the particular type of user action performed by users in connection with the website. (¶0089 trend variations (corresponding to) outliers, anomalies, events; ¶0129 graphical representation during the time period of the anomaly; ¶0132 user interface for user views,  selects, anomalous event).
As to claim 19, the combination of Sasturkar and Gopalan teach the system recited in claim 18, wherein Sasturkar further teaches The system as recited in claim 18, wherein the one or more servers are further configured to cause the system to generate unique, non-singular combinations of a top threshold number of the identified dimension elements that contributed to the anomaly of the analytics data associated with the website based on contribution scores that indicate how strongly each unique, non-singular combination of dimensional elements contributed to the anomaly of the analytics data associated with the website. (¶0023 anomalies in  applications; application  metrics; ¶0025 identifying root causes of the anomalies; ¶0069 anomalous performances of webapp).
As to claim 20, the combination of Sasturkar and Gopalan teach the system recited in claim 19, wherein Sasturkar further teaches The system as recited in claim 19, wherein the one or more servers are further configured to cause the system to: receive a user selection of one of the top number of ordered one or more audience segments from within the portion of the interactive display; (¶0025 root causes of the anomalies;  ¶0052 receive information; ¶0133 information, anomaly causes; ¶0178 responsive to selection, detected anomalies are identified) 
Although Sasturkar teaches the method recited above, wherein Sasturkar fails to expressly teach configure an audience segment report based on the selected audience segment that identifies an audience of users associated with the selected audience segment and comprises one or more of a description of a combination of dimension elements represented by the selected audience segment.
Gopalan, however discloses, and configure an audience segment report based on the selected audience segment that identifies an audience of users associated with the selected audience segment and comprises one or more of a description of a combination of dimension elements represented by the selected audience segment,  (¶0066 reports generated; ¶0067 event report that provides information about the anomalous event; ¶0126 event report (includes data associated with) entities contributing to the anomalous activity) and a visual indication of a number of instances of the particular type of user action that are attributed to the combination of dimension elements represented by the selected audience segment. (¶0012 display scores for entities; ¶0126 scores,  entities contributing to the anomalous activity).
Thus given the teachings of Gopalan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gopalan and Sastukar for generating maximum threshold values associated with anomaly contributors. One of ordinary skill in the art would be motivated to allow for generating alerts associated with anomalous events. (See Gopalan para 0066)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa (US20150081725) teaches a system and method for actively obtaining social data. Vasseur (US20140222998) teaches learning machine based detection of abnormal network performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456